 

Exhibit 10.3

 

MIDWEST HOLDING INC.

2020 LONG-TERM INCENTIVE PLAN

 

ARTICLE I

 

PURPOSE

 

1.1             Purpose. The purposes of this Plan are to create incentives
which are designed to motivate Participants to put forth maximum effort toward
the success and growth of the Company and to enable the Company to attract and
retain experienced individuals who by their position, ability and diligence are
able to make important contributions to the Company’s success. Toward these
objectives, this Plan provides for the grant of Options, Restricted Stock
Awards, Restricted Stock Units, SARs, Performance Units, Performance Bonuses,
Stock Awards and Other Incentive Awards to Eligible Employees and the grant of
Nonqualified Stock Options, Restricted Stock Awards, Restricted Stock Units,
SARs, Performance Units, Stock Awards and Other Incentive Awards to Consultants
and Eligible Directors, subject to the conditions set forth in this Plan.

 

ARTICLE II

 

DEFINITIONS

 

2.1             “Affiliated Entity” means any corporation, partnership, limited
liability company or other form of legal entity in which a substantial portion
of the ownership interest thereof is owned or controlled, directly or
indirectly, by the Company or one or more of its Subsidiaries or Affiliated
Entities or a combination thereof. For purposes hereof, the Company, a
Subsidiary or an Affiliated Entity shall be deemed to have a substantial
ownership interest in a partnership or limited liability company if the Company,
such Subsidiary or Affiliated Entity (a) shall be allocated a majority of
partnership or limited liability company gains or losses or (b) shall be or
control a managing member, manager, managing director or a general partner of
such partnership or limited liability company.

 

2.2             “Award” means, individually or collectively, any Option,
Restricted Stock Award, Restricted Stock Unit, SAR, Performance Unit,
Performance Bonus, Stock Award or Other Incentive Award granted under this Plan
to an Eligible Employee by the Board or any Nonqualified Stock Option,
Performance Unit, SAR, Restricted Stock Award, Restricted Stock Unit, Stock
Award or Other Incentive Award granted under this Plan to a Consultant or an
Eligible Director by the Board, in either case pursuant to such terms,
conditions, restrictions, and/or limitations, if any, as the Board may establish
by the Award Agreement or otherwise.

 

2.3             “Award Agreement” means any written or electronic instrument
that establishes the terms, conditions, restrictions, and/or limitations
applicable to an Award in addition to those established by this Plan and by the
Board’s exercise of its administrative powers.

 

 

 

 



 

2.4             “Board” means the Board of Directors of the Company and, if the
Board has appointed a Committee as provided in Section 3.2, the term “Board”
shall include such Committee.

 

2.5             “Cash Dividend Right” means a contingent right, granted in
tandem with a specific Restricted Stock Unit Award, to receive an amount in cash
equal to the cash distributions made by the Company with respect to a share of
Common Stock during the period such Award is outstanding.

 

2.6             “Change of Control Event” means each of the following:

 

(a)        Any transaction in which shares of voting securities of the Company
representing more than 50% of the total combined voting power of all outstanding
voting securities of the Company are issued by the Company, or sold or
transferred by the stockholders of the Company, in either case resulting in
those persons and entities who beneficially owned voting securities of the
Company representing more than 50% of the total combined voting power of all
outstanding voting securities of the Company immediately prior to such
transaction ceasing to beneficially own voting securities of the Company
representing more than 50% of the total combined voting power of all outstanding
voting securities of the Company immediately after such transaction;

 

(b)        The merger or consolidation of the Company with or into another
entity resulting in those persons and entities who beneficially owned voting
securities of the Company representing more than 50% of the total combined
voting power of all outstanding voting securities of the Company immediately
prior to such merger or consolidation ceasing to beneficially own voting
securities representing more than 50% of the total combined voting power of all
outstanding voting securities of the surviving corporation or resulting entity
immediately after such merger of consolidation; or

 

(c)        The sale of all or substantially all of the Company’s assets unless
those persons and entities who beneficially owned voting securities of the
Company representing more than 50% of the total combined voting power of all
outstanding voting securities of the Company immediately prior to such asset
sale beneficially own voting securities of the purchasing entity representing
more than 50% of the total combined voting power of all outstanding voting
securities of the purchasing entity immediately after such asset sale.

 



2

 

 

Notwithstanding anything herein to the contrary, with respect to any amounts
that constitute deferred compensation under Section 409A of the Code, to the
extent required to avoid accelerated taxation or penalties, no Change of Control
Event will be deemed to have occurred unless such Change of Control Event also
constitutes a change in control in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the Company’s
assets under Treasury Regulation Section 1.409A-3(i)(5).

 

2.7             “Code” means the Internal Revenue Code of 1986, as amended.
References in this Plan to any section of the Code shall be deemed to include
any amendments or successor provisions to such section and any regulations under
such section.

 

2.8             “Committee” means the Committee appointed by the Board as
provided in Section 3.2.

 

2.9             “Common Stock” means the voting common stock, $0.001 par value
per share, of the Company, and after substitution, such other stock as shall be
substituted therefore as provided in Article XII.

 

2.10           “Company” means Midwest Holding Inc., a Delaware corporation.

 

2.11           “Consultant” means any individual who is engaged by the Company,
a Subsidiary or an Affiliated Entity to render bona-fide consulting or advisory
services, which services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.

 

2.12          “Date of Grant” means the date on which the grant of an Award is
authorized by the Board or such later date as may be specified by the Board as
the Date of Grant in such authorization.

 

2.13          “Disability” means, except as otherwise provided in this Plan, the
Participant is unable to continue providing services by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months. For purposes of this Plan, the determination of Disability shall be made
in the sole and absolute discretion of the Board.

 

2.14          “Dividend Unit Right” means a contingent right, granted in tandem
with a specific Restricted Stock Unit Award, to have an additional number of
Restricted Stock Units credited to a Participant in respect of the Award equal
to the number of whole shares of Common Stock that could be purchased at Fair
Market Value upon, and with the amount of, each cash distribution made by the
Company during the period such Award is outstanding with respect to a number of
shares of Common Stock equal to the number of Restricted Stock Units subject to
the Award at the time of each such distribution.

 



3

 

 

2.15         “Effective Date” means November 16, 2020.

 

2.16         “Eligible Employee” means any employee of the Company, a
Subsidiary, or an Affiliated Entity as approved by the Board.

 

2.17         “Eligible Director” means any member of the Board who is not an
employee of the Company, a Subsidiary or an Affiliated Entity, or a Consultant.

 

2.18         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.19         “Fair Market Value” means (a) during such time as the Common Stock
is registered under Section 12 of the Exchange Act, the mean between the highest
and lowest sales price of the Common Stock as quoted by an established stock
exchange or automated quotation system on the day for which such value is to be
determined, or, if there was no quoted price for such day, then the weighted
average of the means between highest and lowest sales for the nearest date
before and the nearest date after the day for which volume is to be determined
on which there was a quoted price as reported in The Wall Street Journal or such
other sources as the Board deems reliable, or (b) during any such time as the
Common Stock is not listed upon an established stock exchange or automated
quotation system, the mean between dealer “bid” and “ask” prices of the Common
Stock in the over-the-counter market on the day for which such value is to be
determined, as reported in The Wall Street Journal or such other source as the
Board deems reliable, or (c) during any such time as the Common Stock cannot be
valued pursuant to (a) or (b) above, the fair market value of the Common Stock
as determined in good faith by the Board using a “reasonable application of a
reasonable valuation method” within the meaning of Treasury Regulation
Section 1.409A-1(b)(5)(iv)(B) or any successor provision.

 

2.20         “Incentive Stock Option” means an Option that is intended to be an
“incentive stock option” within the meaning of Section 422 of the Code.

 

2.21         “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.

 

2.22         “Other Incentive Award” means an incentive award granted to an
Eligible Employee, Consultant or Eligible Director under Article XI of this
Plan.

 

2.23         “Option” means an Award granted under Article V of this Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.

 

2.24         “Participant” means an Eligible Employee, a Consultant or an
Eligible Director to whom an Award has been granted by the Board under this
Plan.

 

2.25         “Performance Bonus” means the bonus which may be granted to
Eligible Employees under Article X of this Plan.

 



4

 

 

2.26         “Performance Units” means those monetary units and/or units
representing fictional shares of Common Stock that may be granted to Eligible
Employees, Consultants or Eligible Directors pursuant to Article IX hereof.

 

2.27         “Plan” means the Midwest Holding Inc. 2020 Long-Term Incentive
Plan, as amended and restated from time to time.

 

2.28         “Restricted Stock Award” means an Award granted to an Eligible
Employee, Consultant or Eligible Director under Article VI of this Plan.

 

2.29         “Restricted Stock Unit” means an Award granted to an Eligible
Employee, Consultant or Eligible Director under Article VII of this Plan.

 

2.30         “Restriction Period” means the period during which an Award remains
subject to time- and/or performance-based restrictions.

 

2.31         “SAR” means a stock appreciation right granted to an Eligible
Employee, Consultant or Eligible Director under Article VIII of this Plan.

 

2.32         “Stock Award” means an Award granted to an Eligible Employee,
Consultant or Eligible Director under Article XI of this Plan.

 

2.33         “Subsidiary” means a “subsidiary corporation” of the Company, as
defined in Section 424(f) of the Code.

 

ARTICLE III

 

ADMINISTRATION

 

3.1             Shares Subject to this Plan. Subject to the limitations set
forth herein, Three Hundred Fifty Thousand (350,000) shares of Common Stock are
reserved for issuance pursuant to Awards made under this Plan. The limitations
of this Section 3.1 shall be subject to the adjustment provisions of Article
XII.

 



5

 

 

3.2             Administration of this Plan. The Board shall administer this
Plan. The Board may, by resolution, appoint a Committee of one or more members
of the Board to administer this Plan and delegate its powers described under
this Section 3.2 for purposes of Awards granted to Eligible Employees and
Consultants; provided, however, that no such delegation shall be effective with
respect to Awards for individuals subject to Section 16 of the Exchange Act with
respect to the Company unless the Committee consists solely of two or more
“non-employee directors.” Neither the Company nor any member of the Board shall
be liable for any action or determination made in good faith by the Board with
respect to this Plan or any Award hereunder. The Board’s determinations under
this Plan need not be uniform and may be made selectively among Participants,
whether or not such Participants are similarly situated. Each member of the
Board is entitled to, in good faith, rely or act upon any report or other
information furnished to that member by any Eligible Employee of the Company,
the Company’s independent certified public accountants or any executive
compensation consultant or other professional retained by the Company or the
Board to assist in the administration of this Plan. The Company shall effect the
granting of Awards under this Plan, in accordance with the determinations made
by the Board, by execution of written agreements and/or other instruments in
such form as is approved by the Board. Subject to the provisions of this Plan,
the Board shall have exclusive power to:

 

(a)        Select Eligible Employees and Consultants to participate in this
Plan.

 

(b)        Determine the time or times when Awards will be made to Eligible
Employees or Consultants.

 

(c)        Determine the form of an Award, whether an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock Award, Restricted Stock Unit, SAR,
Performance Unit, Performance Bonus, Stock Award or Other Incentive Award, the
number of shares of Common Stock, Performance Units or Restricted Stock Units
subject to the Award, the amount and all the terms, conditions (including
performance requirements), restrictions and/or limitations, if any, of an Award,
including the time and conditions of exercise or vesting, and the terms of any
Award Agreement, which may include the waiver or amendment of prior terms and
conditions or acceleration or early vesting or payment of an Award.

 

(d)        Determine whether Awards will be granted singly or in combination.

 

(e)        Accelerate the vesting, exercise or payment of an Award or the
performance period of an Award.

 

(f)        Adopt rules for the administration, interpretation and application of
this Plan as are consistent herewith, and interpret, amend or revoke any such
rules.

 

(g)       Correct any defect(s) or omission(s) or reconcile any ambiguity(ies)
or inconsistency(ies) in this Plan or any Award granted hereunder.

 

(h)       Make all other decisions and determinations it deems advisable for the
administration of this Plan.

 

(i)       Decide all disputes arising in connection with this Plan and otherwise
supervise the administration of this Plan.

 



6

 

 

(j)        Take any and all other action it deems necessary or advisable for the
proper operation or administration of this Plan.

 

3.3         Administration of Grants to Eligible Directors. The Board shall have
the exclusive power to select Eligible Directors to participate in this Plan and
to determine the number of Nonqualified Stock Options, Performance Units,
Restricted Stock Units, SARs, Stock Awards, Other Incentive Awards or the number
of shares of Common Stock subject to a Restricted Stock Award awarded to
Eligible Directors selected for participation. If the Board appoints a Committee
to administer this Plan, it may delegate to the Committee administration of all
aspects of the Awards made to Eligible Directors.

 

3.4         The Board to Make Rules and Interpret Plan. The Board in its sole
discretion shall have the authority, subject to the provisions of this Plan, to
establish, adopt, or revise such rules and regulations and to make all such
determinations relating to this Plan, as it may deem necessary or advisable for
the administration of this Plan. The Board’s interpretation of this Plan or any
Awards and all decisions and determinations by the Board with respect to this
Plan shall be final, binding, and conclusive on all parties.

 

3.5         Delegation by the Committee. Except to the extent prohibited by
applicable law or the rules of any stock exchange on which the Common Stock is
listed, the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members and may delegate all or any part of
its responsibilities and powers to any person or persons selected by it. Any
such allocation or delegation may be revoked by the Committee at any time.

 

3.6         Indemnification. In addition to such other rights of indemnification
as they may have as members of the Board, and to the extent allowed by
applicable laws, the Board shall be indemnified by the Company against the
reasonable expenses, including attorneys’ fees, actually incurred in connection
with any action, suit or proceeding or in connection with any appeal therein, to
which the Board may be party by reason of any action taken or failure to act
under or in connection with this Plan or any Award granted under this Plan, and
against all amounts paid by the Board in settlement thereof (provided, however,
that the settlement has been approved by the Company, which approval shall not
be unreasonably withheld) or paid by the Board in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding that such Board did not
act in good faith and in a manner which such person reasonably believed to be in
the best interests of the Company, or in the case of a criminal proceeding, had
no reason to believe that the conduct complained of was unlawful; provided,
however, that within 60 days after institution of any such action, suit or
proceeding, the Board shall, in writing, offer the Company the opportunity at
its own expense to handle and defend such action, suit or proceeding.

 



7

 

 

ARTICLE IV

 

GRANT OF AWARDS

 

4.1      Grant of Awards. Awards granted under this Plan shall be subject to the
following conditions:

 

(a)        Subject to Article XII, the aggregate number of shares of Common
Stock that may be covered by Options that are designated as Incentive Stock
Options may not exceed Three Hundred Fifty Thousand (350,000).

 

(b)        Any shares of Common Stock related to Awards which terminate by
expiration, forfeiture, cancellation or otherwise without the issuance of shares
of Common Stock or are exchanged in the Board’s discretion for Awards not
involving the issuance of shares of Common Stock, shall be available again for
grant under this Plan and shall not be counted against the shares authorized
under Section 3.1. Any shares of Common Stock issued as Restricted Stock Awards
that subsequently are forfeited without vesting shall again be available for
grant under this Plan and shall not be counted against the shares authorized
under Section 3.1. Any Awards that, pursuant to the terms of the applicable
Award Agreement, are to be settled in cash, whether or not denominated in or
determined with reference to shares of Common Stock (for example, SARs,
Performance Units or Restricted Stock Units to be settled in cash), shall not be
counted against the shares authorized under Section 3.1. Shares of Common Stock
withheld to satisfy applicable withholding taxes pursuant to Section 13.3 shall
not be available for future issuance under this Plan. Any shares of Common Stock
tendered or withheld in payment of any exercise price or purchase price of an
Award will not be available for future issuance under this Plan.

 

(c)        Common Stock delivered by the Company in payment of an Award
authorized under Articles V and VI of this Plan may be authorized and unissued
Common Stock or Common Stock held in the treasury of the Company.

 

(d)        The Board shall, in its sole discretion, determine the manner in
which fractional shares arising under this Plan shall be treated.

 

(e)        Shares of Common Stock issued hereunder may be evidenced in any
manner determined by the Board, including, but not limited to, separate
certificates or book-entry registration

 

(f)         Except for adjustments pursuant to Article XII or reductions of the
exercise price approved by the Company’s stockholders, the exercise price for
any outstanding Option or SAR may not be decreased after the Date of Grant nor
may an outstanding Option or SAR granted under this Plan be surrendered to the
Company as consideration for the grant of a replacement Option or SAR with a
lower exercise price or any other award under this Plan. Except as approved by
the Company’s stockholders, in no event shall any Option or SAR granted under
this Plan be surrendered to the Company in consideration for a cash payment if,
at the time of such surrender, the exercise price of the Option or SAR is
greater than the then current Fair Market Value of a share of Common Stock.

 



8

 

 

(g)        Eligible Directors and Consultants may only be granted Nonqualified
Stock Options, Performance Units, Restricted Stock Awards, Restricted Stock
Units, SARs, Stock Awards or Other Incentive Awards under this Plan.

 

(h)        The maximum term of any Award shall be ten years (or in the case of
an Incentive Stock Option such shorter term as may be required under Section 422
of the Code).

 

ARTICLE V

 

STOCK OPTIONS

 

5.1             Grant of Options. The Board may, from time to time, subject to
the provisions of this Plan and such other terms and conditions as it may
determine, grant Options to Eligible Employees. These Options may be Incentive
Stock Options or Nonqualified Stock Options, or a combination of both. The Board
may, subject to the provisions of this Plan and such other terms and conditions
as it may determine, grant Nonqualified Stock Options to Eligible Directors and
Consultants. Notwithstanding the foregoing, Nonqualified Stock Options may be
granted only to Eligible Employees, Eligible Directors and Consultants
performing services for the Company or a corporation or other type of entity in
a chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, starting with the Company and ending with the corporation or other entity
for which the Eligible Employee, Eligible Director or Consultant performs
services. For purposes of this Section 5.1, the term “controlling interest”
means (a) in the case of a corporation, ownership of stock possessing at least
50% of total combined voting power of all classes of stock entitled to vote of
such corporation or at least 50% of the total value of shares of all classes of
stock of such corporation; (b) in the case of a partnership, ownership of at
least 50% of the profits interest or capital interest of such partnership;
(c) in the case of a sole proprietorship, ownership of the sole proprietorship;
or (d) in the case of a trust or estate, ownership of an actuarial interest (as
defined in Treasury Regulation Section 1.414(c)-2(b)(2)(ii)) of at least 50% of
such trust or estate. Each grant of an Option shall be evidenced by an Award
Agreement executed by the Company and the Participant, and shall contain such
terms and conditions and be in such form as the Board may from time to time
approve, subject to the requirements of Section 5.2.

 



9

 

 

 

5.2       Conditions of Options. Each Option so granted shall be subject to the
following conditions:

 

(a)       Exercise Price. As limited by Section 5.2(e) below, each Option shall
state the exercise price which shall be set by the Board at the Date of Grant;
provided, however, no Option shall be granted at an exercise price which is less
than the Fair Market Value of the Common Stock on the Date of Grant unless the
Option is granted through the assumption of, or in substitution for, outstanding
awards previously granted to individuals who became Eligible Employees (or other
service providers) as a result of a merger, consolidation, acquisition or other
corporate transaction involving the Company which complies with Treasury
Regulation Section 1.409A-1(b)(5)(v)(D).

 

(b)      Form of Payment. The exercise price of an Option may be paid (i) in
cash or by check, bank draft or money order payable to the order of the Company;
(ii) subject to prior approval by the Board in its discretion, by delivering
previously acquired shares of Common Stock having an aggregate Fair Market Value
on the date of payment equal to the amount of the exercise price, but only to
the extent such exercise of an Option would not result in an adverse accounting
charge to the Company for financial accounting purposes with respect to the
shares used to pay the exercise price unless otherwise determined by the Board;
(iii) subject to prior approval by the Board in its discretion, by withholding
shares of Common Stock which otherwise would be acquired on exercise having an
aggregate Fair Market Value on the date of payment equal to the amount of the
exercise price; or (iv) subject to prior approval by the Board in its
discretion, by a combination of the foregoing. In addition to the foregoing, the
Board may permit an Option granted under this Plan to be exercised by a
broker-dealer acting on behalf of a Participant through procedures approved by
the Board. Such procedures may include a broker either (x) selling all of the
shares of Common Stock received when an Option is exercised and paying the
Participant the proceeds of the sale (minus the exercise price, withholding
taxes and any fees due to the broker) or (y) selling enough of the shares of
Common Stock received upon exercise of the Option to cover the exercise price,
withholding taxes and any fees due to the broker and delivering to the
Participant (either directly or through the Company) a stock certificate for the
remaining shares of Common Stock.

 



10

 

 

(c)      Exercise of Options.

 

(i)        Options granted under this Plan shall be exercisable, in whole or in
such installments and at such times, and shall expire at such time, as shall be
provided by the Board in the Award Agreement. Exercise of an Option shall be by
written notice to the Secretary of the Company (or such other officer as may be
designated by the Board) at least two business days in advance of such exercise
(or such lesser period of time as the Board may require) stating the election to
exercise in the form and manner determined by the Board. Every share of Common
Stock acquired through the exercise of an Option shall be deemed to be fully
paid at the time of exercise and payment of the exercise price.

 

(ii)        Unless otherwise provided in an Award Agreement or determined by the
Board, the following provisions will apply to the exercisability of Options
following the termination of a Participant’s employment or service with the
Company, a Subsidiary or an Affiliated Entity:

 

(A)        If an Eligible Employee’s employment with the Company, a Subsidiary
or an Affiliated Entity terminates as a result of death or Disability, the
Eligible Employee (or personal representative in the case of death) shall be
entitled to purchase all or any part of the shares subject to any (i) vested
Incentive Stock Option for a period of up to one year and (ii) vested
Nonqualified Stock Option during the remaining term of the Option. If an
Eligible Employee’s employment terminates for any other reason, the Eligible
Employee shall be entitled to purchase all or any part of the shares subject to
any vested Option for a period of up to three months from such date of
termination. In no event shall any Option be exercisable past the term of the
Option. The unvested portion of any Option shall be forfeited immediately upon
termination; provided, however, that the Board may, in its sole discretion,
accelerate the vesting of unvested Options in the event of termination of
employment of any Participant.

 

 (B)        In the event a Consultant ceases to provide services to the Company,
a Subsidiary or an Affiliated Entity, or an Eligible Director ceases to serve as
a director of the Company, the unvested portion of any Option shall be forfeited
unless otherwise accelerated pursuant to the terms of the Consultant’s or
Eligible Director’s Award Agreement or by the Board. Unless otherwise provided
in the applicable Award Agreement, the Consultant or Eligible Director shall
have a period of three years following the date he or she ceases to provide
consulting services or ceases to be a director, as applicable, to exercise any
Nonqualified Stock Options which are otherwise exercisable on his or her date of
termination of service. In no event shall any Option be exercisable past the
term of the Option.

 



11

 

 

(d)      Other Terms and Conditions. Among other conditions that may be imposed
by the Board, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by or in service to the
Company, its Subsidiaries, or an Affiliated Entity, or must hold Options before
they may be exercised; (iii) the minimum periods during which shares acquired
upon exercise must be held before sale or transfer shall be permitted;
(iv) conditions under which such Options or shares may be subject to forfeiture;
(v) the frequency of exercise or the minimum or maximum number of shares that
may be acquired at any one time; (vi) the achievement by the Company of
specified performance criteria; and (vii) non-compete and protection of business
matters.

 

(e)      Special Restrictions Relating to Incentive Stock Options. The terms of
any Incentive Stock Options granted under this Plan shall comply in all respects
with the provisions of Section 422 of the Code. Anything in this Plan to the
contrary notwithstanding, no term of this Plan relating to Incentive Stock
Options (including any SARs issued in tandem therewith) shall be interpreted,
amended or altered, nor shall any discretion or authority granted under this
Plan be exercised, so as to disqualify either this Plan or any Incentive Stock
Option under Section 422 of the Code, unless the Participant has first
requested, or consents to, the change that will result in such disqualification.
Thus, if and to the extent required to comply with Section 422 of the Code,
Options granted as Incentive Stock Options shall be subject to the following
special terms and conditions:

 

(i)       Options issued in the form of Incentive Stock Options shall only be
granted to Eligible Employees of the Company or a Subsidiary, and not to
Eligible Employees of an Affiliated Entity unless such entity shall be
considered as a “disregarded entity” under the Code and shall not be
distinguished for federal tax purposes from the Company or the applicable
Subsidiary.

 

(ii)        Options issued in the form of Incentive Stock Options shall be
granted within ten years of the earlier of the date the Plan is adopted or
approved by the stockholders and shall not be exercisable for more than ten
years after the Date of Grant.

 



12

 

 

(iii)        No Incentive Stock Option shall be granted to an Eligible Employee
who owns or who would own immediately before the grant of such Incentive Stock
Option more than 10% of the combined voting power of the Company or its
Subsidiaries or a “parent corporation”, unless (A) at the time such Incentive
Stock Option is granted the exercise price is at least 110% of the Fair Market
Value of a share of Common Stock on the Date of Grant and (B) such Option by its
terms is not exercisable after the expiration of five years from the Date of
Grant. For purposes of this Section 5.2(e), “parent corporation” means a “parent
corporation” of the Company, as defined in Section 424(e) of the Code.

 

(iv)        To the extent that the aggregate Fair Market Value (determined at
the time an Incentive Stock Option is granted) of shares of Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an individual during any calendar year under all incentive stock option plans of
the Company and its Subsidiaries and parent corporations exceeds $100,000, such
excess Incentive Stock Options shall be treated as Nonqualified Stock Options.
The Board shall determine, in accordance with applicable provisions of the Code,
Treasury Regulations and other administrative pronouncements, which of a
Participant’s Options will not constitute Incentive Stock Options because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination is made.

 

(v)        Each Participant awarded an Incentive Stock Option shall notify the
Company in writing immediately after the date he or she makes a disqualifying
disposition of any shares of Common Stock acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Date of Grant of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.

 

(vi)        Except in the case of death, an Option will not be treated as an
Incentive Stock Option unless at all times beginning on the Date of Grant and
ending on the day three months (one year in the case of a Participant who is
“disabled” within the meaning of Section 22(e)(3) of the Code) before the date
of exercise of the Option, the Participant is an employee of the Company or a
parent corporation of the Company or a Subsidiary (or a corporation or a parent
corporation or subsidiary corporation of such corporation issuing or assuming an
Option in a transaction to which Section 424(a) of the Code applies).

 



13

 

 

(vii)        An Incentive stock option shall not be transferable (other than by
will or the laws of dissent and distribution) by the Eligible Employee to whom
the option was granted, and during the Eligible Employee’s lifetime is
exercisable only by such Eligible Employee.

 

(viii)       In the event that an Option designated as Incentive Stock Options
fails to meet or continue to meet the requirements of Section 422 of the Code,
such Option shall be re-designated as a Nonqualified Stock Option.

 

(f)       Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to Options will be used for general corporate
purposes.

 

(g)      Stockholder Rights. No Participant shall have a right as a stockholder
with respect to any share of Common Stock subject to an Option prior to purchase
of such shares of Common Stock by exercise of the Option.

 

ARTICLE VI

RESTRICTED STOCK AWARDS

 

6.1       Grant of Restricted Stock Awards. The Board may, from time to time,
subject to the provisions of this Plan and such other terms and conditions as it
may determine, grant a Restricted Stock Award to Eligible Employees, Consultants
or Eligible Directors. Restricted Stock Awards shall be awarded in such number
and at such times during the term of this Plan as the Board shall determine.
Each Restricted Stock Award shall be subject to an Award Agreement setting forth
the terms of such Restricted Stock Award and may be evidenced in such manner as
the Board deems appropriate, including without limitation, a book-entry
registration or issuance of a stock certificate or certificates.

 

6.2       Conditions of Restricted Stock Awards. The grant of a Restricted Stock
Award shall be subject to the following:

 

(a)       Restriction Period. Restricted Stock Awards shall be subject to such
time- and/or performance-based restrictions as the Board shall determine and set
forth in the applicable Award Agreement. Restricted Stock Awards granted to an
Eligible Employee may require the holder to remain in the employment of the
Company, a Subsidiary, or an Affiliated Entity for a prescribed period.
Restricted Stock Awards granted to Consultants or Eligible Directors may require
the holder to provide continued services to the Company for a period of time. In
addition to or in lieu of any time vesting conditions determined by the Board
vesting and/or the grant of Restricted Stock Awards may be subject to the
achievement by the Company of specified performance criteria as may from time to
time be established by the Board. Upon the fulfillment of any specified vesting
conditions, the Restriction Period shall expire, and the restrictions imposed by
the Board shall lapse with respect to the shares of Common Stock covered by the
Restricted Stock Award or portion thereof.

 



14

 

 

(b)       Restrictions. The holder of a Restricted Stock Award may not sell,
transfer, pledge, exchange, hypothecate, or otherwise dispose of the shares of
Common Stock represented by the Restricted Stock Award during the applicable
Restriction Period or prior to the fulfillment of any other specified vesting
conditions. The Board shall impose such other restrictions and conditions on any
shares of Common Stock covered by a Restricted Stock Award as it may deem
advisable including, without limitation, restrictions under applicable federal
or state securities laws, and may legend the certificates representing shares of
Common Stock covered by a Restricted Stock Award to give appropriate notice of
such restrictions.

 

(c)       Rights as Stockholders. Unless otherwise provided in the Award
Agreement, during any Restriction Period (and prior to the fulfillment of any
other specified vesting conditions), the Participant shall have all of the
rights of a stockholder with respect to the shares, including, but not by way of
limitation, the right to vote such shares and to receive dividends. If any
dividends or other distributions are paid in shares of Common Stock, all such
shares shall be subject to the same risk of forfeiture and same restrictions on
transferability as the shares of Common Stock covered by the Restricted Stock
Award with respect to which they were paid.

 

ARTICLE VII

RESTRICTED STOCK UNITS

 

7.1       Grant of Restricted Stock Units. The Board may, from time to time,
subject to the provisions of this Plan and such other terms and conditions as it
may determine, grant Restricted Stock Units to Eligible Employees, Consultants
or Eligible Directors. Restricted Stock Units shall be awarded in such number
and at such times during the term of this Plan as the Board shall determine.
Each Award of Restricted Stock Units shall be subject to an Award Agreement
setting forth the terms of such Award of Restricted Stock Units. A Participant
shall not be required to make any payment for Restricted Stock Units.

 



15

 

 

7.2       Conditions of Restricted Stock Units. The grant of Restricted Stock
Units shall be subject to the following:

 

(a)       Restriction Period. Restricted Stock Units shall be subject to such
time- and/or performance-based restrictions as the Board shall determine and set
forth in the applicable Award Agreement. Restricted Stock Units granted to an
Eligible Employee may require the holder to remain in the employment of the
Company, a Subsidiary, or an Affiliated Entity for a prescribed period.
Restricted Stock Units granted to Consultants or Eligible Directors may require
the holder to provide continued services to the Company for a period of time. In
addition to or in lieu of any time vesting conditions determined by the Board
vesting and/or the grant of Restricted Stock Units may be subject to the
achievement by the Company of specified performance criteria as may from time to
time be established by the Board. Upon the fulfillment of any specified vesting
conditions, the Restriction Period shall expire, and the restrictions imposed by
the Board shall lapse with respect to the Restricted Stock Units.

 

(b)       Lapse of Restrictions. The Participant shall be entitled to receive
one share of Common Stock or an amount of cash equal to the Fair Market Value of
one share of Common Stock, as provided in the Award Agreement upon settlement of
a Restricted Stock Unit for which the restrictions have lapsed.

 

(c)       Cash Dividend Rights and Dividend Unit Rights. The Board may, in its
sole discretion, grant a tandem Cash Dividend Right or Dividend Unit Right grant
with respect to Restricted Stock Units. A grant of Cash Dividend Rights may
provide that such Cash Dividend Rights shall be paid directly to the Participant
at the time of payment of the related dividend, be credited to a bookkeeping
account subject to the same vesting and payment provisions as the tandem Award
(with or without interest in the sole discretion of the Board), or be subject to
such other provisions or restrictions as determined by the Board in its sole
discretion. A grant of Dividend Unit Rights may provide that such Dividend Unit
Rights shall be subject to the same vesting and payment provisions as the tandem
Award or be subject to such other provisions and restrictions as determined by
the Board in its sole discretion.

 



16

 

 

ARTICLE VIII

STOCK APPRECIATION RIGHTS

 

8.1       Grant of SARs. The Board may from time to time, in its sole
discretion, subject to the provisions of this Plan and subject to other terms
and conditions as the Board may determine, grant a SAR to any Eligible Employee,
Consultant or Eligible Director. SARs may be granted in tandem with an Option,
in which event, the Participant has the right to elect to exercise either the
SAR or the Option. Upon the Participant’s election to exercise one of these
Awards, the other tandem Award is automatically terminated. SARs may also be
granted as an independent Award separate from an Option. Each grant of a SAR
shall be evidenced by an Award Agreement executed by the Company and the
Participant and shall contain such terms and conditions and be in such form as
the Board may from time to time approve, subject to the requirements of this
Plan. The exercise price of the SAR shall not be less than the Fair Market Value
of a share of Common Stock on the Date of Grant of the SAR.

 

8.2       Exercise and Payment. SARs granted under this Plan shall be
exercisable in whole or in installments and at such times as shall be provided
by the Board in the Award Agreement. Exercise of a SAR shall be by written
notice to the Secretary of the Company at least two business days in advance of
such exercise (or such lesser period of time as the Board may require). The
amount payable with respect to each SAR shall be equal in value to the excess,
if any, of the Fair Market Value of a share of Common Stock on the exercise date
over the exercise price of the SAR. Payment of amounts attributable to a SAR
shall be made in cash or in shares of Common Stock, as provided by the terms of
the applicable Award Agreement.

 

8.3       Restrictions. In the event a SAR is granted in tandem with an
Incentive Stock Option, the Board shall use commercially reasonable efforts to
subject the SAR to restrictions necessary to ensure satisfaction of the
requirements under Section 422 of the Code. In the case of a SAR granted in
tandem with an Incentive Stock Option to an Eligible Employee who owns more than
10% of the combined voting power of the Company or its Subsidiaries or a “parent
corporation” (as defined in Section 424(e) of the Code) on the date of such
grant, the amount payable with respect to each SAR shall be equal in value to
the applicable percentage of the excess, if any, of the Fair Market Value of a
share of Common Stock on the exercise date over the exercise price of the SAR,
which exercise price shall not be less than 110% of the Fair Market Value of a
share of Common Stock on the date the SAR is granted.

 

ARTICLE IX

PERFORMANCE UNITS

 

9.1       Grant of Awards. The Board may, from time to time, subject to the
provisions of this Plan and such other terms and conditions as it may determine,
grant Performance Units to Eligible Employees, Consultants and Eligible
Directors. Each Award of Performance Units shall be evidenced by an Award
Agreement executed by the Company and the Participant, and shall contain such
terms and conditions and be in such form as the Board may from time to time
approve, subject to the requirements of Section 9.2.

 



17

 

 

9.2       Conditions of Awards. Each Award of Performance Units shall be subject
to the following conditions:

 

(a)       Establishment of Award Terms. Each Award shall state the target,
maximum and minimum value of each Performance Unit payable upon the achievement
of performance goals.

 

(b)       Achievement of Performance Goals. The Board shall establish
performance targets for each Award based upon such operational, financial or
performance criteria determined by the Board. The Board shall also establish
such other terms and conditions as it deems appropriate to such Award. The Award
may be paid out in cash or Common Stock as determined in the sole discretion of
the Board.

 

ARTICLE X

PERFORMANCE BONUS

 

10.1       Grant of Performance Bonus. The Board may from time to time, subject
to the provisions of this Plan and such other terms and conditions as the Board
may determine, grant a Performance Bonus to certain Eligible Employees selected
for participation. The Board will determine the amount that may be earned as a
Performance Bonus upon the achievement of one or more performance targets
established by the Board. The Board shall select the applicable performance
target(s) for each period in which a Performance Bonus is awarded. The
performance target(s) shall be based upon such operational, financial or
performance criteria determined by the Board. 

 

10.2       Payment of Performance Bonus. In order for any Participant to be
entitled to payment of a Performance Bonus, the applicable performance target(s)
established by the Board must first be obtained or exceeded. Payment of a
Performance Bonus may be made in cash or shares of Common Stock, as provided by
the terms of the applicable Award Agreement.

 

ARTICLE XI

STOCK AWARDS AND OTHER INCENTIVE AWARDS

 

11.1       Grant of Stock Awards. The Board may, from time to time, subject to
the provisions of this Plan and such other terms and conditions as it may
determine, grant Stock Awards of shares of Common Stock not subject to vesting
or forfeiture restrictions to Eligible Employees, Consultants or Eligible
Directors. Stock Awards shall be awarded with respect to such number of shares
of Common Stock and at such times during the term of this Plan as the Board
shall determine. Each Stock Award shall be subject to an Award Agreement setting
forth the terms of such Stock Award. The Board may in its sole discretion
require a Participant to pay a stipulated purchase price for each share of
Common Stock covered by a Stock Award.

 



18

 

 

11.2       Grant of Other Incentive Awards. The Board may, from time to time,
subject to the provisions of this Plan and such other terms and conditions as it
may determine, grant Other Incentive Awards to Eligible Employees, Consultants
or Eligible Directors. Other Incentive Awards may be granted based upon, payable
in or otherwise related to, in whole or in part, shares of Common Stock if the
Board, in its sole discretion, determines that such Other Incentive Awards are
consistent with the purposes of this Plan. Such Awards may include, but are not
limited to, Common Stock awarded as a bonus, dividend equivalents, convertible
or exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, Awards with value and payment
contingent upon the Company’s performance or any other factors designated by the
Board, and awards valued by reference to the book value of Common Stock or the
value of securities of or the performance of specified subsidiaries. Long-term
cash Awards also may be made under this Plan. Cash Awards also may be granted as
an element of or a supplement to any Awards permitted under this Plan. Awards
may also be granted in lieu of obligations to pay cash or deliver other property
under this Plan or under other plans or compensation arrangements, subject to
any applicable provision under Section 16 of the Exchange Act. Each grant of an
Other Incentive Award shall be evidenced by an Award Agreement that shall
specify the amount of the Other Incentive Award and the terms, conditions,
restrictions and limitations applicable to such Award. Payment of Other
Incentive Awards shall be made at such times and in such form, which may be
cash, shares of Common Stock or other property (or a combination thereof), as
established by the Board, subject to the terms of this Plan.

 

ARTICLE XII

STOCK ADJUSTMENTS

 

12.1        Recapitalizations and Reorganizations. In the event that the shares
of Common Stock, as constituted on the Effective Date, shall be changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether by reason of merger,
consolidation, recapitalization, reclassification, stock split, spin-off,
combination of shares or otherwise), or if the number of such shares of Common
Stock shall be increased through the payment of a stock dividend, or a dividend
on the shares of Common Stock, or if rights or warrants to purchase securities
of the Company shall be issued to holders of all outstanding Common Stock, then
the maximum number and kind of shares of Common Stock available for issuance
under this Plan, the maximum number and kind of shares of Common Stock for which
any individual may receive Awards in any calendar year under this Plan, the
number and kind of shares of Common Stock covered by outstanding Awards, and the
price per share or the applicable market value or performance target of such
Awards will be appropriately adjusted by the Board to reflect any increase or
decrease in the number of, or change in the kind or value of, issued shares of
Common Stock to preclude, to the extent practicable, the enlargement or dilution
of rights under such Awards. Notwithstanding the provisions of this Section
12.1, (i) the number and kind of shares of Common Stock available for issuance
as Incentive Stock Options under this Plan shall be adjusted only in accordance
with the applicable provisions of Sections 422 and 424 of the Code and the
regulations thereunder, and (ii) outstanding Awards and Award Agreements shall
be adjusted in accordance with (A) Sections 422 and 424 of the Code and the
regulations thereunder with respect to Incentive Stock Options and
(B) Section 409A of the Code with respect to Nonqualified Stock Options, SARs
and, to the extent applicable, other Awards. In the event there shall be any
other change in the number or kind of the outstanding shares of Common Stock, or
any stock or other securities into which the Common Stock shall have been
changed or for which it shall have been exchanged, then if the Board shall, in
its sole discretion, determine that such change equitably requires an adjustment
in the shares available under and subject to this Plan, or in any Award,
theretofore granted, such adjustments shall be made in accordance with such
determination. No fractional shares of Common Stock or units of other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.

 



19

 

 

12.2       Adjustments Upon Change of Control Event. Upon the occurrence of a
Change of Control Event, the Board, in its sole discretion, without the consent
of any Participant or holder of the Award, and on such terms and conditions as
it deems appropriate, may take any one or more of the following actions in
connection with such Change of Control Event:

 

(a)        provide for either (i) the termination of any Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the realization of the Participant’s rights (and, for the avoidance of
doubt, if as of the date of the occurrence of such transaction or event, the
Board determines in good faith that no amount would have been attained upon the
realization of the Participant’s rights, then such Award may be terminated by
the Board without payment) or (ii) the replacement of such Award with other
rights or property selected by the Board in its sole discretion;

 

(b)        provide that such Award be assumed by a successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar rights or awards
covering the equity of the successor or survivor, or a parent or subsidiary
thereof, with appropriate adjustments as to the number and kind of equity
interests and prices;

 

(c)        make adjustments in the number and type of Common Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Awards or in the terms and conditions of, and the vesting
criteria included in, outstanding Awards, or both;

 

(d)        accelerate any vesting schedule to which an Award is subject;

 

(e)        provide that such Award shall be payable, notwithstanding anything to
the contrary in this Plan or the applicable Award Agreement; and/or

 

 (f)        provide that the Award cannot become payable after such event, i.e.,
shall terminate upon such event.

 

Notwithstanding the foregoing, any such action contemplated under this Section
12.2 shall be effective only to the extent that such action will not cause any
Award that is designed to satisfy Section 409A of the Code to fail to satisfy
such section.

 



20

 

 

ARTICLE XIII

GENERAL

 

13.1       Effective Date; Amendment or Termination of this Plan. This Plan
shall become effective upon approval by the Board, which shall be the Effective
Date. The subsequent approval by the stockholders of the Company at a meeting
duly called thereafter shall be required to ratify the Plan but will not alter
the Effective Date. The Board, in its sole discretion, may alter, suspend or
terminate this Plan, or any part thereof, at any time and for any reason;
provided, however, that if an amendment to this Plan (i) would materially
increase the aggregate number of shares of Common Stock available under this
Plan (except by operation of Article XII), (ii) would materially modify the
requirements as to eligibility for participation in this Plan, (iii) would
materially increase the benefits to Participants provided by this Plan,
(iv) would modify the provisions of Section 4.1(g), or (v) must otherwise be
approved by the stockholders of the Company in order to comply with applicable
law or the rules of the Nasdaq Stock Market or, if the Common Stock is not
traded on the Nasdaq Stock Market, the principal national securities exchange
upon which the Common Stock is traded or quoted, then such amendment will be
subject to stockholder approval and in addition, subject to any other
requirement of stockholder approval required by applicable law, rule or
regulation, including, without limitation, Section 422 of the Code and the
rules of the applicable securities exchange. Unless terminated earlier by the
Board pursuant to this Section 13.1, the authority to grant new Awards under
this Plan will terminate on the tenth anniversary of the Effective Date, with
this Plan otherwise to remain in effect until such time as no shares of Common
Stock remain available for delivery under this Plan and the Company has no
further rights or obligations under this Plan with respect to outstanding
Awards.

 



21

 

 

13.2       Transferability.

 

(a)       Except as provided in Section 13.2(b) hereof or as otherwise
determined by the Board, Awards under this Plan shall not be assignable or
transferable by the Participant, and shall not be subject in any manner to
assignment, alienation, pledge, encumbrance or charge. Notwithstanding the
foregoing, in the event of the death of a Participant, except as otherwise
provided by the Board in an Award Agreement, an outstanding Award may be
exercised by or shall become payable to the Participant’s legatee or legatees of
such Award designated under the Participant’s last will or by such Participant’s
executors, personal representatives or distributees of such Award in accordance
with the Participant’s will or the laws of descent and distribution. The Board
may provide in the terms of an Award Agreement or in any other manner prescribed
by the Board that the Participant shall have the right to designate a
beneficiary or beneficiaries who shall be entitled to any rights, payments or
other benefits specified under an Award following the Participant’s death.

 

(b)       The Board may, in its discretion, authorize all or a portion of the
Nonqualified Stock Options granted under this Plan to be on terms which permit
transfer by the Participant to (i) the ex-spouse of the Participant pursuant to
the terms of a domestic relations order, (ii) the spouse, children or
grandchildren of the Participant (“Immediate Family Members”), (iii) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (iv) a
partnership or limited liability company in which such Immediate Family Members
are the only partners or members. In addition there may be no consideration for
any such transfer. The Award Agreement pursuant to which such Nonqualified Stock
Options are granted must expressly provide for transferability in a manner
consistent with this Section 13.2 for such transferability to be applicable.
Subsequent transfers of transferred Nonqualified Stock Options shall be
prohibited except as set forth below in this Section 13.2(b). Following
transfer, any such Nonqualified Stock Options shall continue to be subject to
the same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of Section 5.2(c)(ii) or similar provisions of an
Award Agreement the term “Participant” shall be deemed to refer to the
transferee. The events of termination of employment of Section 5.2(c)(ii) or
similar provisions of an Award Agreement shall continue to be applied with
respect to the original Participant, following which the Nonqualified Stock
Options shall be exercisable by the transferee only to the extent, and for the
periods specified in Section 5.2(c)(ii). No transfer pursuant to this
Section 13.2(b) shall be effective to bind the Company unless the Company shall
have been furnished with written notice of such transfer together with such
other documents regarding the transfer as the Board shall request. With the
exception of a transfer in compliance with the foregoing provisions of this
Section 13.2(b), all other types of Awards authorized under this Plan shall be
transferable only by will or the laws of descent and distribution; however, no
such transfer shall be effective to bind the Company unless the Board has been
furnished with written notice of such transfer and an authenticated copy of the
will and/or such other evidence as the Board may deem necessary to establish the
validity of the transfer and the acceptance by the transferee of the terms and
conditions of such Award.

 



22

 

 

13.3       Withholding Taxes. Unless otherwise paid by the Participant, the
Company, its Subsidiaries or any of its Affiliated Entities shall be entitled to
deduct from any payment under this Plan, regardless of the form of such payment,
the amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment, may require the Participant to pay to it
such tax prior to and as a condition of the making of such payment, and shall be
entitled to deduct from any other compensation payable to the Participant any
withholding obligations with respect to Awards. In accordance with any
applicable administrative guidelines it establishes, the Board may allow a
Participant to pay the amount of taxes required by law to be withheld from an
Award by (i) directing the Company to withhold from any payment of the Award a
number of shares of Common Stock having a Fair Market Value on the date of
payment up to the maximum amount of the required withholding taxes or
(ii) delivering to the Company previously owned shares of Common Stock having a
Fair Market Value on the date of payment up to the maximum amount of the
required withholding taxes. However, any payment made by the Participant
pursuant to either of the foregoing clauses (i) or (ii) shall not be permitted
if it would result in an adverse accounting charge with respect to such shares
used to pay such taxes unless otherwise approved by the Board.

 

13.4       [Reserved.]

 

13.5       Amendments to Awards. Subject to the limitations of Article IV and
the other terms and conditions of this Plan, such as the prohibition on
repricing of Options, the Board may at any time unilaterally amend the terms of
any Award Agreement, whether or not currently exercisable or vested, to the
extent it deems appropriate. However, amendments which are adverse to the
Participant shall require the Participant’s consent.

 

13.6       Regulatory Approval and Listings. In the sole discretion of the
Board, the Company may file with the Securities and Exchange Commission and keep
continuously effective, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Awards hereunder. Notwithstanding anything
contained in this Plan to the contrary, the Company shall have no obligation to
issue shares of Common Stock under this Plan prior to the obtaining of any
approval from, or satisfaction of any waiting period or other condition imposed
by, any governmental agency which the Board shall, in its sole discretion,
determine to be necessary or advisable. In addition, and notwithstanding
anything contained in this Plan to the contrary, at such time as the Company is
subject to the reporting requirements of Section 12 of the Exchange Act, the
Company shall have no obligation to issue shares of Common Stock under this Plan
prior to:

 

(a)        the admission of such shares to listing on the stock exchange on
which the Common Stock may be listed; and

 



23

 

 

(b)        the completion of any registration or other qualification of such
shares under any state or federal law or ruling of any governmental body which
the Board shall, in its sole discretion, determine to be necessary or advisable.

 

13.7      Right to Continued Employment or Other Service. Participation in this
Plan shall not give any Eligible Employee, Consultant or Eligible Director any
right to remain in the employ or other service of the Company, any Subsidiary,
or any Affiliated Entity. The Company or, in the case of employment or other
service with a Subsidiary or an Affiliated Entity, the Subsidiary or Affiliated
Entity reserves the right to terminate any Eligible Employee, Consultant or
Eligible Director at any time. Further, the adoption of this Plan shall not be
deemed to give any Eligible Employee, Consultant, Eligible Director or any other
individual any right to be selected as a Participant or to be granted an Award.

 

13.8       Reliance on Reports. Each member of the Board shall be fully
justified in relying or acting in good faith upon any report made by the
independent public accountants of the Company and its Subsidiaries and upon any
other information furnished in connection with this Plan by any person or
persons other than himself or herself. In no event shall any person who is or
shall have been a member of the Board be liable for any determination made or
other action taken or any omission to act in reliance upon any such report or
information or for any action taken, including the furnishing of information, or
failure to act, if in good faith.

 

13.9      Construction. Masculine pronouns and other words of masculine gender
shall refer to both men and women. The titles and headings of the sections in
this Plan are for the convenience of reference only, and in the event of any
conflict, the text of this Plan, rather than such titles or headings, shall
control.

 

13.10    Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware except as superseded by
applicable federal law.

 

13.11    Other Laws. The Board may refuse to issue or transfer any shares of
Common Stock or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance or transfer of such shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. In addition, by accepting or
exercising any Award granted under this Plan (or any predecessor plan), the
Participant agrees to abide and be bound by any policies adopted by the Company
pursuant to Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or exchange listing standards promulgated
thereunder calling for the repayment and/or forfeiture of any Award or payment
resulting from an accounting restatement. Such repayment and/or forfeiture
provisions shall apply whether or not the Participant is employed by or
affiliated with the Company.

 



24

 

 

13.12       No Trust or Fund Created. Neither this Plan nor an Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that a Participant acquires the right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the Company.

 

13.13      Section 409A of the Code.

 

(a)       To the extent applicable, it is intended that this Plan and all Awards
hereunder comply with, or be exempt from, the requirements of Section 409A of
the Code and the Treasury Regulations and other guidance issued thereunder, and
that this Plan and all Award Agreements shall be interpreted and applied by the
Board in a manner consistent therewith. In the event that any (i) provision of
this Plan or an Award Agreement, (ii) Award, payment, transaction or (iii) other
action or arrangement contemplated by the provisions of this Plan is determined
by the Board to not comply with the applicable requirements of Section 409A of
the Code and the Treasury Regulations and other guidance issued thereunder, the
Board shall have the authority to take such actions and to make such changes to
this Plan or an Award Agreement as the Board deems necessary to comply with such
requirements without the consent of the Participant.

 

(b)       No payment that constitutes deferred compensation under Section 409A
of the Code that would otherwise be made under this Plan or an Award Agreement
upon a termination of employment or other service will be made or provided
unless and until such termination is also a “separation from service,” as
determined in accordance with Section 409A of the Code.

 

(c)       Notwithstanding the foregoing or anything elsewhere in this Plan or an
Award Agreement to the contrary, if a Participant is a “specified employee” as
defined in Section 409A of the Code at the time of termination of service with
respect to an Award, then solely to the extent necessary to avoid the imposition
of any additional tax under Section 409A of the Code, the commencement of any
payments or benefits under the Award shall be deferred until the date that is
six months plus one day following the date of the Participant’s termination or,
if earlier, the Participant’s death (or such other period as required to comply
with Section 409A).

 

(d)       Notwithstanding the foregoing, or any provision of this Plan or any
Award Agreement, the Company does not make any representation to any Participant
that any Awards made pursuant to this Plan are exempt from, or satisfy, the
requirements of Section 409A of the Code, and in no event whatsoever shall the
Company be liable for, or indemnify or hold harmless the Participant for, any
additional tax, interest or penalties that may be imposed on a Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code.

 

 

25

